DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This application has been transferred to another examiner, whose contact information appears below.
Regarding the requirement for restriction mailed 09/08/2021, the examiner has reviewed the requirement and finds it to be proper. The elected claims require methods (and products for practicing such methods) involving determining the methylation status of at least two methylation sites in a target nucleic acid selected from particular sequences. The non-elected claims only require an “analysis” of nucleic acids and classification of disease based thereon; no determination of methylation status is required. In addition, in the previous Office action, a rejection under 35 USC 102 was set forth based on the particular sequence of SEQ ID NO: 7. This demonstrates that the claims of the elected group, apart from the particular sequence, did not make a contribution over the prior art and thus lacked a special technical feature. Consequently, the two groups do not share a special technical feature. The requirement for restriction is still deemed proper, and is made FINAL.
Claims 44-48 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/2021.
Claims 1-3, 5, 14, 16, 21, 22, 25-27, 30, 36, 39 and 42 are under consideration.

Response to Amendment
Applicant’s amendment filed 03/11/2022 is acknowledged. Regarding the Office action mailed 12/14/2021:
The objection to claim 16 over misspellings is withdrawn in view of the amendment.
The rejection of claim 5 under 35 USC 112b is withdrawn in view of the amendment.
The rejection of claims 16, 21, 22, 25 and 26 under 35 USC 112b over the term “using” is withdrawn in view of the amendment.
The rejection of claim 22 under 35 USC 112b for lack of antecedent basis is withdrawn in view of the amendment.
The rejection of claims 1-3, 5, 14, 26, 30, 36, 39 and 42 under 35 USC 101 as encompassing a mental process is withdrawn in view of the amendment. However, a new rejection under 35 USC 101 for claims 36 and 39 as drawn to products of nature is set forth below. As this was not necessitated by amendment, this Office action is NON-FINAL.
The rejection of claims 1-3, 5, 14, 16, 21, 22, 27, 30, 36, 39 and 42 under 35 USC 102(a)(1) over Dor (WO 2015/159293) has been converted to a rejection under 35 USC 103 for the sole reason that the reference (Dor) did not specifically indicate that the cell-free DNA of the sample was “double-stranded”. Applicant cancelled SEQ ID NO: 7 from the list of alternative targets in claims 1 and 36. However, Applicant apparently misunderstood the rejection. The rejection indicates that the reference disclosed the nucleic acid WM1 as “SEQ ID NO: 7” (page 6 of the Office action mailed 12/14/2021, quoting page 51, lines 24-26 of the reference: “WM1 (comprised in SEQ ID NO: 7)…”). The rejection also clearly indicated (page 7, lines 2-3 of the Office action): “…note SEQ ID NO: 7 of Dor has a 100% sequence identity to the SEQ ID NO: 28 of the instant invention…”. However, the rejection began with the clear statement, in bold type: “The following claim rejections are based on a non-elected species, SEQ ID NO: 7.” It is easy to see why Applicant misunderstood. For this reason, and because the rejection has been converted to a rejection under 35 USC 103, this rejection is made NON-FINAL. 
For the same reason, the rejection of claims 25-26 under 35 USC 103 over Dor in view of Lai (CA 2989573) has been updated to provide for the “double-stranded” limitation that was missing in the Dor reference, and to replace Lai with an identical disclosure (Gall).
The provisional non-statutory double patenting rejection of claims 1-3, 5, 14, 16, 21, 22, 30, 36 and 39 over the claims of co-pending application 16/630,523 have been reviewed and is still considered to be proper. Therefore, the rejection is maintained and reiterated below (though the precise wording of the rejection differs).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 36 and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite “oligonucleotides which are capable of amplifying said DNA molecule” (i.e. primers, claim 36) and “DNA having said nucleic acid sequence” (claim 39). As claim 39 is written in alternative limitation format, this is all claim 39 would require. Note, however, that “agent for sequencing said DNA sequence” is also a natural phenomenon (DNA polymerase; polymerase is a product of nature), as is “a droplet forming oil” (oil is a product of nature). This judicial exception is not integrated into a practical application because the claims do not require elements in addition to these naturally-occurring products. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, again, the claims do not require elements in addition to these naturally-occurring products.
With regard to primers, the courts have found that primers that represent mere fragments of nucleic acid sequences found in nature are, without more, patent ineligible (MPEP 2106.04(b)(I), example viii). The same would be true of “DNA having said nucleic acid sequence” as recited in claim 39. Merely combining the primers of claim 36 with DNA polymerase or oil of claim 39 does not confer on any of the products any structural or functional differences. Therefore, the assemblage of such products is not markedly different from each product as found in its natural state.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Note, many of the rejected claims below recite several alternative limitations. Where the examiner points out one or more such alternatives in the reference, this is not to be construed that other alternatives are not found in the reference. Applicant is advised to review the reference diligently. Should amendments be made to strike the alternative noted in the rejection, and the examiner, upon further review finds another of the recited alternatives is also disclosed in the reference, a rejection made based on such alternative may be made final; see MPEP 803.02(III)(A): “Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again…In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a).”
Claims 1-3, 5, 14, 16, 21, 22, 27, 30, 36, 39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Dor (WO 2015/159293, previously cited) in view of Snyder (Cell 164:57-68 (2016)).
Regarding claim 1, Dor disclosed:
A method of detecting the methylation status of a cell-free DNA molecule in a specimen
See abstract: 
“A method of detecting death of a cell type or tissue in a subject is disclosed. The method comprises determining whether cell-free DNA comprised in a fluid sample of the subject is derived from the cell type or tissue, wherein the determining is effected by ascertaining the methylation status of at least four methylation sites on a continuous sequence of the cell-free DNA, the sequence comprising no more than 300 nucleotides, wherein a methylation status of each of the at least four methylation sites on the continuous sequence of the DNA characteristic of the cell type or tissue is indicative of death of the cell type or tissue.” 
the method comprising obtaining a specimen from a subject
It is implied from the language “a fluid sample of the subject” (abstract) that a specimen has been obtained from a subject. 
and detecting the methylation status of at least two methylation sites of the same cell-free DNA molecule
See abstract: “…ascertaining the methylation status of at least four methylation sites on a continuous sequence of the cell-free DNA…”.
wherein the cell-free DNA molecule comprises a nucleotide sequence which comprises no more than 300 base pairs
See abstract: “…the sequence comprising no more than 300 nucleotides…”.
and is comprised in a sequence as set forth in SEQ ID NO: 28
See page 9, lines 20-24: “FIGs. 8A-E: methylation of CG10809560 and adjacent CpG sites (the WM1 locus). A, structure of the WM1 locus fragment used as marker. Lollipops represent CpGs. Empty lollipop represents the CpG detected in the Illumina 450k array. Arrows mark positions of PCR primers.”
See page 51, line 24-26: “WM1 (comprised in SEQ ID NO: 7) loci unmethylated in all adjacent CpG sites can serve as an exclusive marker of oligodendrocytes”. It is noted that Dor’s SEQ ID NO: 7 corresponds to SEQ ID NO: 28 of the instant application:
SEQ ID NO: 7 of Dor:
<210>  7
<211>  500
<212>  DNA
<213>  Homo sapiens

<400>  7
cagcaagaga aggagcagga gaggctggaa tattctggct tgaaaacagc agctgtgtaa       60

taaagccggg ctggtttgtc tcagggcccc gctgtccctt ctccccgcct caaagtagca      120

gcatgaatca gttcactgcg gcaatggtcc aggcgatgtg acttgcatcc ccatcagcta      180

cctgattgcg gtccctggat gcatgaggcg ctggatgtgc ctggcatacc aaactgcccg      240

cctctgtgcc gcagctactg gtaatgaaga tcaccggccc cgcccagcac tgcggacaga      300

gccgggcatt cttcaaggcc accactggtc ttttatcttg tccaaggctc tgggatagtc      360

accgaaatcc ttgggctgct tttgacgggg gccaccagcc tgtctcaaag atgccctgac      420

aagcccctcc agccctgggc agacaaaggc ttgaaaggag aggaattgca cacggtccag      480

acgctgctgt ttctaatacg                                                  500

Instant SEQ ID NO: 28:
<210>  28
<211>  500
<212>  DNA
<213>  homo sapiens

<400>  28
cagcaagaga aggagcagga gaggctggaa tattctggct tgaaaacagc agctgtgtaa       60

taaagccggg ctggtttgtc tcagggcccc gctgtccctt ctccccgcct caaagtagca      120

gcatgaatca gttcactgcg gcaatggtcc aggcgatgtg acttgcatcc ccatcagcta      180

cctgattgcg gtccctggat gcatgaggcg ctggatgtgc ctggcatacc aaactgcccg      240

cctctgtgcc gcagctactg gtaatgaaga tcaccggccc cgcccagcac tgcggacaga      300

gccgggcatt cttcaaggcc accactggtc ttttatcttg tccaaggctc tgggatagtc      360

accgaaatcc ttgggctgct tttgacgggg gccaccagcc tgtctcaaag atgccctgac      420

aagcccctcc agccctgggc agacaaaggc ttgaaaggag aggaattgca cacggtccag      480

acgctgctgt ttctaatacg                                                  500

wherein said detecting comprises amplification of said DNA molecule by hybridizing at least one methylation independent oligonucleotide
See page 23, lines 10-11: “Methods of determining the methylation status of a methylation site are known in the art and include the use of bisulfite.”
See page 24, lines 8-10: “Prior to analysis (or concomitant therewith), the bisulfite-treated DNA sequence which comprises the at least four methylation sites may be subjected to an amplification reaction.”
See page 28, lines 9-12: “According to one embodiment, the primers which are used in the amplification reaction are methylation independent primers. These primers flank the first and last of the at least four methylation sites (but do not hybridize directly to the sites) and in a PCR reaction, are capable of generating an amplicon which comprises all four or more methylation sites.”


Regarding claim 2, see abstract (emphasis provided):
“A method of detecting death of a cell type or tissue in a subject is disclosed. The method comprises determining whether cell-free DNA comprised in a fluid sample of the subject is derived from the cell type or tissue, wherein the determining is effected by ascertaining the methylation status of at least four methylation sites on a continuous sequence of the cell-free DNA, the sequence comprising no more than 300 nucleotides, wherein a methylation status of each of the at least four methylation sites on the continuous sequence of the DNA characteristic of the cell type or tissue is indicative of death of the cell type or tissue.”

Regarding claim 3, see abstract (emphasis provided):
“A method of detecting death of a cell type or tissue in a subject is disclosed. The method comprises determining whether cell-free DNA comprised in a fluid sample of the subject is derived from the cell type or tissue, wherein the determining is effected by ascertaining the methylation status of at least four methylation sites on a continuous sequence of the cell-free DNA, the sequence comprising no more than 300 nucleotides, wherein a methylation status of each of the at least four methylation sites on the continuous sequence of the DNA characteristic of the cell type or tissue is indicative of death of the cell type or tissue.”

Regarding claim 5, see abstract (emphasis provided):
“A method of detecting death of a cell type or tissue in a subject is disclosed. The method comprises determining whether cell-free DNA comprised in a fluid sample of the subject is derived from the cell type or tissue, wherein the determining is effected by ascertaining the methylation status of at least four methylation sites on a continuous sequence of the cell-free DNA, the sequence comprising no more than 300 nucleotides, wherein a methylation status of each of the at least four methylation sites on the continuous sequence of the DNA characteristic of the cell type or tissue is indicative of death of the cell type or tissue.”

Regarding claim 14, see page 21, lines 22-24: “Samples which may be analyzed are generally fluid samples derived from mammalian subjects and include for example blood, plasma, sperm, milk, urine, saliva or cerebral spinal fluid.”

Regarding claim 16, see page 28, lines 9-12: “According to one embodiment, the primers which are used in the amplification reaction are methylation independent primers. These primers flank the first and last of the at least four methylation sites (but do not hybridize directly to the sites) and in a PCR reaction, are capable of generating an amplicon which comprises all four or more methylation sites.”

Regarding claim 21:
See page 23, lines 10-30: “Methods of determining the methylation status of a methylation site are known in the art and include the use of bisulfite…DNA is treated with bisulfite which converts cytosine residues to uracil (which are converted to thymidine following PCR), but leaves 5-methylcytosine residues unaffected…Only cytosines in single-stranded DNA are susceptible to attack by bisulfite, therefore denaturation of the DNA undergoing analysis is critical. It is important to ensure that reaction parameters such as temperature and salt concentration are suitable to maintain the DNA in a single-stranded conformation and allow for complete conversion.”
See page 24, lines 8-10: “Prior to analysis (or concomitant therewith), the bisulfite-treated DNA sequence which comprises the at least four methylation sites may be subjected to an amplification reaction.”
See page 28, lines 9-12: “According to one embodiment, the primers which are used in the amplification reaction are methylation independent primers. These primers flank the first and last of the at least four methylation sites (but do not hybridize directly to the sites) and in a PCR reaction, are capable of generating an amplicon which comprises all four or more methylation sites.”

Regarding claim 22, see page 28, lines 13-16: “The methylation-independent primers of this aspect of the present invention may comprise adaptor sequences which include barcode sequences. The adaptors may further comprise sequences which are necessary for attaching to a flow cell surface (P5 and P7 sites, for subsequent sequencing)…”.

Regarding claim 27, see page 5, lines 9-17:
“According to some embodiments of the invention, the sample comprises cell-free DNA which is derived from a second cell which is non-identical to the cell type or tissue.
According to some embodiments of the invention, the method further comprises analyzing the amount of cell-free DNA derived from the cell type or tissue: amount of cell-free DNA derived from the second cell.
According to some embodiments of the invention, the method further comprises analyzing the amount of cell-free DNA derived from the cell type or tissue: total amount of cell-free DNA in the sample.”

Regarding claim 30, see page 5, line 23-26: “…the tissue is selected from the group consisting of pancreatic tissue, liver tissue, lung tissue, brain tissue, uterus tissue, renal tissue, breast tissue, fat, colon tissue, rectum tissue, heart tissue, skeletal muscle tissue, prostate tissue and thyroid tissue.”

Regarding claim 36, see Dor claim 27: “…kit…comprising oligonucleotides which are capable of detecting the methylation status of at least four methylation sites in a nucleic acid sequence, said nucleic acid sequence being no longer than 300 base pairs…”. See Dor claim 28: “…kit…comprising at least two oligonucleotides which are capable of amplifying a DNA having a nucleic acid sequence no longer than 300 base pairs…”. See Dor claim 31: “…kit…wherein said DNA sequence is comprised in a sequence set forth in any one of SEQ ID NOs: 1-44.” Note SEQ ID NO: 7 of Dor has a 100% sequence identity to the SEQ ID NO: 28 of the instant invention.

Regarding claim 39, see Dor claim 31: “…kit…further comprising at least one agent for sequencing said DNA sequence.” See also Dor claim 37: “…kit…further comprising bisulfite.”

Regarding claim 42, see Dor claim 38: “…kit…wherein at least one of said at least two oligonucleotides encodes a bar-code sequence.” See Dor claim 40: “…kit…wherein at least one of said at least two oligonucleotides is labeled with a detectable moiety.”

Dor did not specifically disclose that the cell-free nucleic acid in the sample derived from the subject was “double-stranded”, though Dor hints at this in discussing the need to denature the nucleic acid to maintain a single-stranded form, which is essential for bisulfite conversion; see discussion of claim 21 above.

Snyder disclosed (first two sentences of Introduction, page 57, citations omitted): “Cell-free DNA (cfDNA) is present in the circulating plasma, urine, and other bodily fluids of humans. The cfDNA comprises double-stranded DNA fragments that are overwhelmingly short (<200 base pairs [bp]) and normally at a low concentration.”

It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application that the cell-free nucleic acids in the samples from subjects in the disclosure of Dor were double-stranded, since Snyder disclosed that this was the natural state of circulating cell-free nucleic acid.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dor (WO 2015/159293, previously cited) in view of Snyder (Cell 164:57-68 (2016)) as applied to claims 1-3, 5, 14, 16, 21, 22, 27, 30, 36, 39 and 42 above, and further in view of Gall (WO 2016/205233; identical to Lai, CA 2989573, cited previously).
Dor in view of Snyder renders the method of claim 21 obvious as noted above, but fails to teach or suggest the limitations of claims 25 or 26.
Regarding claim 25, Lai teaches a method of analyzing the methylation status of methylation sites of a double- stranded DNA molecule comprising amplifying bisulfite converted DNA with methylation-independent primers (paragraph [0516]: “…a nested PCR protocol can be used where the first 15-20 cycle PCR reaction is not specific for methylation but only the converted DNA sequences (i.e., they do not cross CpGs or in instances when they do a R= purine or Y= pyrimidine is used to catch both methylated and unmethylated template sequences).” Then, “[t]he second qPCR reaction {e.g., a 45 cycle qPCR reaction) can contain both primers and probes that are specific for typically 2-3 methylated CpGs.”
a first probe that hybridizes to said amplified DNA at a site which comprises the first of said at least two methylation sites
Paragraph [0518] and figure 4C: “Figure 4C illustrates a MethyLight approach using multiple probes (PRl, PR2, . . . PR5) that each target different regions.”
and a second probe that hybridizes to said amplified DNA at a site which comprises a second of said at least two methylation sites
Paragraph [0518] and figure 4C: “Figure 4C illustrates a MethyLight approach using multiple probes (PRl, PR2, . . . PR5) that each target different regions.”
wherein said first probe and said second probe are labeled with non-identical detectable moieties
Paragraph [0518] and figure 4C: “In certain embodiments each probe has its own specific dye/fluor so that it is detectable independently of the other probes.”
wherein said first probe and said second probe comprise a quenching moiety
Paragraph [0571]: “In certain embodiments the probes comprise a fluorescent reporter dye and a quencher dye, where the probes provides a signal upon cleavage by the 5' to 3' nuclease activity of Taq DNA polymerase.”
wherein said contacting is effected under conditions that separate said quenching moiety from said first probe and said second probe to generate a non-quenched first probe and a non-quenched second probe
Paragraph [0571]: “In certain embodiments the probes comprise a fluorescent reporter dye and a quencher dye, where the probes provides a signal upon cleavage by the 5' to 3' nuclease activity of Taq DNA polymerase.”
analyzing the amount of said non-quenched first probe and said non-quenched second probe in at least one specimen fraction of a plurality of specimen fractions
Paragraph [0541]: “In certain embodiments the assays can be divided into two multiplex reactions, e.g., to independently assay forward and reverse strands.”
Regarding claim 26, see paragraph [0541]: “In certain embodiments the assays can be divided into two multiplex reactions, e.g., to independently assay forward and reverse strands.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to used the multiplex assay disclosed by Gall for determining the methylation status of the at least four methylation sites in the cell-free double-stranded nucleic acids when practicing the method suggested by the combined disclosures of Dor and Snyder, since Dor wanted to determine methylation status of at least four sites on a single nucleic acid target, and Gall’s assay as shown in figure 4C is tailor-made to do just that.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 14, 16, 21, 22, 30, 36 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 10, 11, 13, 18, 24, 27, 32 and 34 of copending Application No. 16/630,523. 
Regarding claim 1, ‘523 discloses:
A method of detecting the methylation status of a double-stranded, cell-free DNA molecule in a specimen
‘523 claim 1: “A method of determining the methylation status of at least one methylation site of a double-stranded DNA molecule…”.
‘523 claim 24: “…wherein said double-stranded DNA is cell-free DNA.”
the method comprising obtaining a specimen from a subject and detecting the methylation status of at least two methylation sites of the same double-stranded cell-free DNA molecule
‘523 claim 27: “…wherein the molecule is comprised in a body fluid sample…”.
‘523 claim 1: “…determining the methylation status of said at least one methylation site on said forward strand…determining the methylation status of said at least one methylation site on said reverse strand…”; these may be regarded as two “sites”. In addition, the language in ‘523 claim 1 of “at least one” implies that more than one site can be determined.
wherein said double-stranded, cell-free DNA molecule comprises a nucleotide sequence which comprises no more than 300 base pairs 
‘523 claim 3: “…wherein said double-stranded DNA molecule is no longer than 150 base pairs…”.
and is comprised in a sequence as set forth in 56 and 57, 
‘523 claim 18: “…wherein said double-stranded DNA molecule comprises a sequence which is comprised in SEQ ID NOs: 56 or 57.”
wherein said detecting comprises contacting the DNA molecule with bisulfite to produce bisulfite converted DNA and amplifying said bisulfite converted DNA; thereby ascertaining the methylation status of a double-stranded, cell-free DNA molecule
‘523 claim 1: “…contacting the double-stranded DNA with bisulfite…”.
‘523 claim 10: “…further comprising amplifying said single-stranded DNA molecule following step (a) and prior to step (b)…”.
With regard to instant claims 2 and 3, ‘523 claim 11 discloses “determining the cell or tissue of origin of the double-stranded DNA molecule”, which would necessarily determine whether a double-stranded DNA molecule is derived from that cell or tissue.
With regard to instant claim 5, ‘523 claim 3 discloses that the double-stranded DNA molecule is no longer than 150 base pairs.
With regard to instant claim 14, ‘523 claim 27 discloses that the specimen is selected from blood, plasma, sperm, milk, urine, saliva and cerebral spinal fluid.
With regard to instant claim 16, ‘523 claim 1 discloses contacting the DNA molecule with bisulfite to generate single-stranded DNA molecules of which demethylated cytosines are converted to uracils.
With regard to instant claim 21, ‘523 claim 10 discloses amplifying the bisulfite-treated DNA.
With regard to instant claim 22, ‘523 claim 10 discloses sequencing.
With regard to instant claim 30, ‘523 claim 13 discloses the DNA molecule is derived from the recited cell types.
With regard to instant claim 36, ‘523 claim 32 discloses a kit containing primers for amplifying the two strands of the double-stranded DNA molecule.
With regard to instant claim 39, ‘523 claim 34 discloses the kit further comprises bisulfite.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637